PER CURIAM.
It appearing to the Court that there were filed with the Secretary of State of the State of Arizona, within ninety days after the adjournment of the First Special Session, Twenty-eight Legislature, State of Arizona, referendum petitions against Chapter 1, Twenty-eight Legislature, First Special Session, bearing the signatures of qualified electors sufficient in number to require the submission of said Chapter 1 to the people of Arizona at the general election to be held in 1968, so that said Chapter 1 will not become law unless and until approved by a majority of the votes cast thereon at the 1968 General Election and upon proclamation of the Governor of Arizona; and good cause appearing therefore,
It is ordered, adjudged, and decreed:
1. That the motion of plaintiff filed herein on May 8, 1967, asking that the Court require defendants to conduct future primary and general elections in such manner that candidates for the Arizona Legislature and for the National House of Representatives from Arizona will run “at large”, is denied.
2. That ruling on the petition of Richard Duffield, individually and as Chairman of the Democratic Party of Arizona, and the Democratic Party of Arizona to intervene as parties herein is deferred until such time as Chapter 1, Twenty-eight Legislature, First Special Session, becomes law, if it should become law.
3. That the Decree entered herein on February 2, 1966, Klahr v. Goddard, D. C., 250 F.Supp. 537, and the First and Second Supplemental Decrees entered herein on March 14, 1966, 254 F.Supp. 997 and December 5, 1966, 289 F.Supp. 827, respectively, redistricting the Congressional districts of Arizona and reapportioning both Houses of the Arizona Legislature shall apply to and govern primary, general, and special elections which may be held hereafter until the legislative authority of the State of Arizona shall have adopted different, valid, and effective plans for redistricting and reapportionment, or until the further order of the Court.